Citation Nr: 1759493	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-125 26	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a left hand disorder.  

2. Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder. 
 
3. Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder.  

4. Whether new and material evidence has been received to reopen a claim for service connection for a neck disorder.  

5. Entitlement to service connection for a left hand disorder. 

6. Entitlement to service connection for a low back disorder.

7. Entitlement to service connection for a left knee disorder.

8. Entitlement to service connection for a neck disorder. 


REPRESENTATION

Veteran represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to December 2005. This case comes to the Board of Veterans' Appeals (Board) on appeal from an August rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.
In August 2016, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file.  
This case consists of documents in the Veterans Benefits Management System (VBMS) and in Legacy Content Manager (LCM). Documents in LCM are duplicative of those in VBMS or are irrelevant to the issues on appeal.
The issues of service connection for a left knee disorder and a neck disorder addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1. The evidence associated with the file after the May 2006 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a left hand disorder, a low back disorder, a left knee disorder, to include tendonitis, and a neck disorder.

2. The Veteran's left hand contracture is related to an in-service injury.

3.  The Veteran's lumbar central canal stenosis is related to an in-service incident. 


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen claims of entitlement to service connection for a left hand disorder, a low back disorder, a left knee disorder, and a neck disorder. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2. The criteria for service connection for left hand contracture are met. 38 U.S.C. 
§§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

3.  The criteria for service connection for a lumbar spine central canal stenosis, L5-S1, are met. 38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017). In light of the Board's favorable decision to reopen the issues on appeal and to grant service connection for a left hand disorder, however, any deficiencies in VA's duties to notify and assist the Veteran with his claim are moot.

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final. 38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017). A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C. 
§ 5108 (2012).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (2017). For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement. Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence. 38 C.F.R. § 3.156(c)(1). 

To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In the May 2006 rating decision, the RO denied service connection for a left hand disorder, neck disorder, low back disorder, and left knee disorder finding that although the Veteran's service treatment records (STRs) were positive for treatment for these claims, there were no permanent residuals or chronic disability subject to service connection. The RO noted that that April 2006 VA examination showed no evidence of residual disabilities. Thereafter, no communication from the Veteran was received until January 2011. The Veteran did not appeal that decision nor submit new and material evidence within one year. The rating decision is thus final based on the evidence then of record. See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the May 2006 rating decision included STRs, the Veteran's claim, and an April 2006 VA examination. The STRs show reports and treatment for a left hand crush injury, multiple low back and neck pain complaints status post motor vehicle accidents (MVA) including diagnoses of strains, and complaints of left knee pain including an assessment of patellar tendonitis. An April 2006 VA examination shows normal examinations of the left hand, lumbar spine, left knee, and cervical spine.

Evidence submitted after the May 2006 decision includes 1) VA treatment records from December 2006 through April 2017; 2) March 2013 VA examinations; 3) private treatment records; and 4) statements from the Veteran including testimony at the August 2016 Board hearing. Private treatment records dated in October 2016 and December 2016 note diagnoses of chronic mild contracture of the left hand and sequela of a crush injury. A private provider opined in the December 2016 medical record that the left hand contracture was related to the in-service crush injury.  An October 2016 letter from the Veteran's private physician, Dr. AWW, diagnosed central canal stenosis L5-S1. Dr. AWW noted that the Veteran's neck injury and knee patella tendonitis are currently symptomatic. He opined that low back symptoms, neck symptoms, and knee symptoms are more likely than not incurred from the in-service injuries.   

The Board finds that new and material evidence has been presented. The evidence, including the private treatment records showing current diagnoses, is new because it was not previously submitted to VA. The evidence is material because it relates to unestablished facts necessary to establish the claim - specifically evidence of current disabilities and a relationship to service. See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167. Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial. See 38 C.F.R. 
§ 3.156(a). Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened. Justus, 3 Vet. App. at 513. Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim. Shade, 24 Vet. App. at 117. Accordingly, for all of the above reasons, the Veteran's claim is reopened. 


Service Connection

In this case the Veteran is seeking service connection for a left hand disorder and a low back disorder, which he asserts had its onset during his period of active service. 

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  To establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board finds that entitlement to service connection for a left hand disorder is warranted.  First, the Board notes that the record contains evidence of a left hand disability. In an October 2016 private treatment record, after obtaining a detailed history from the Veteran, Dr. DRT assessed sequela of the crush injury to the left hand. In a December 2016 private treatment record, the Veteran's private physician diagnosed chronic mild contracture of the left hand. Therefore, the Veteran has a current diagnosis and thus, the first element of service connection is met.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.

Second, there was an in-service injury. The Veteran's STRs show he had a crush injury with interosseous dysfunction in April 1998 and he was treated for a soft-tissue injury of the left hand digits two through five in February 1998. At the time, the Veteran had pain in the second and fifth metacarpals and pain and limited motion in the second and third digits. X-rays conducted at the time revealed no fracture or dislocation. The Veteran underwent occupational therapy for the left hand from 1998 to 1999. The Veteran also provided competent and credible testimony at the August 2016 Board hearing, that during service a dunnage block that he was carrying with another person, slipped and crushed his hand between the block and the deck. A lay witness is competent to report to factual matters of which he or she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). The Board finds his lay statements are credible as they have been consistent throughout the claims process. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Thus, the second element of service connection, an in-service event, is met.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.

Third, the evidence supports a finding that the Veteran's left hand disorder is related to service. In an October 2016 private treatment record, after obtaining a detailed history from the Veteran, Dr. DRT assessed a sequela of the crush injury to the left hand including finger joint stiffness, cold intolerance and weakness of the hand. Dr. DRT opined that the Veteran had a remote history of crush injury to the hand with persistent mild stiffness and weakness which can be related to the initial in-service crush injury, given the nature of the soft tissue injury. In a December 2016 private treatment record, Dr. CRM assessed a mild contracture of the left hand and opined that as it has been twenty years, it is more likely than not caused by his original injury in 1998. Dr. CRM noted that he reviewed the Veteran's STR which demonstrated a crush injury to the left hand. He also indicated that past medical history, previous surgical history, and a full review of systems were performed. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  The Board assigns significant probative value to Dr. CRM's opinion because it is based upon a review of the relevant medical evidence and supported by an explanation. The Board notes that April 2006 and February 2013 VA examinations reported no diagnoses; but these later private treatment records indicate that there are current disabilities, thus, the Board affords these opinions no probative value.  Therefore, the criteria for service connection for sequela and contracture of the left hand have been met.  

The Board finds that entitlement to service connection for a low back disorder is warranted.  First, the Board notes that the record contains evidence of a lumbar spine disability. An October 2016 opinion provided by the Veteran's private physician, Dr. AWW, noted that an MRI of the lumbar spine shows central canal stenosis L5-S1. Therefore, the Veteran has a current diagnosis and thus, the first element of service connection is met.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.

Second, there was an in-service injury. The Veteran's STRs note chronic complaints of low back pain and strains. April and July 1999 STRs indicate two in-service MVAs, and assessments of mechanical low back muscle strain/mild back strain status-post MVA. A May 1999 STR diagnosed low back pain and upper back pain related to scoliosis (noted on entrance). A March 2001 STR indicated low back strain and report from Veteran that back was hurting during and after training. Thus, the second element of service connection, an in-service event, is met. See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.

Third, the evidence supports a finding that the Veteran's lumbar spine central canal stenosis is related to service. An October 2016 opinion was obtained by the Veteran's private physician, Dr. AWW. Dr. AWW opined that the Veteran's low back symptoms are more likely than not incurred from the in-service injuries. Dr. AWW supported this opinion by noting that the Veteran's low back injury had been symptomatic and have been symptomatic since his 1999 injury and that an MRI of the lumbar spine showed central canal stenosis L5-S1, that was consistent with an in-service back injury. The physician noted that the Veteran was recently involved in a MVA which had increased symptoms, but that he has had symptoms prior to this MVA. He also indicated that past medical history, previous surgical history, and a full review of systems were performed. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  The Board assigns significant probative value to this opinion because it is based upon a review of the relevant medical evidence and supported by an explanation. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  The Board notes that April 2006 and February 2013 VA examinations reported no diagnoses; but later private treatment records indicate that there are current disabilities, thus, the Board affords these opinions no probative value.  Therefore, the criteria for service connection for lumbar spine central canal stenosis have been met.  


ORDER

New and material has been presented, and the claim for entitlement to service connection for a left hand disorder is reopened.

New and material has been presented, and the claim for entitlement to service connection for a low back disorder is reopened.

New and material has been presented, and the claim for entitlement to service connection for a left knee disorder is reopened.

New and material has been presented, and the claim for entitlement to service connection for a neck disorder is reopened.

Service connection for left hand contracture is granted. 

Service connection for lumbar spine central canal stenosis is granted.


REMAND

Remand is required to obtain private treatment records and to afford the Veteran VA examinations. 

First, the Board finds remand is required to obtain private treatment records. It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making reasonable efforts to obtain relevant private medical records. 38 C.F.R. § 3.159(c)(1) (2017). In an October 2016 letter, Dr. AWW indicated that the Veteran was his patient and provided an opinion regarding the Veteran's neck and left knee disorders, stating that there were residuals of the Veteran's in-service injuries. These records are of interest as they could include information regarding additional diagnoses and the etiology of the Veteran's disorders. An attempt to secure these records should be made on remand, as the records might disclose pertinent evidence.

Second, the Board notes that VA examinations are required because the record does not clearly resolve questions as to current diagnoses and the etiology of any such current diagnoses given the additional opinion in the claims file. In this regard, the Veteran was afforded VA examinations in April 2006 and in February 2013. At the April 2006 VA examination, the Veteran reported anterior left knee pain with prolonged standing and that he used a soft brace occasionally and that physical therapy and medication have helped his knee. The Veteran reported neck pain and tightness since an in-service 1999 motor vehicle accident. The examiner found no current diagnoses citing normal x-ray examinations of the cervical spine and left knee. The Veteran was then afforded VA examinations in February 2013. Again, the VA examiner found the Veteran did not have current diagnoses citing normal cervical spine and left knee, based on x-ray findings. 

An October 2016 opinion was provided by the Veteran's private physician. Dr. AWW stated that the Veteran's neck injury and knee patella tendonitis are still symptomatic and have been symptomatic since his 1999 injury. The physician noted that the MRI of the Veteran's neck showed no evidence of structural changes, but he has had a long history of residual pain since 1999. The physician noted that the Veteran was recently involved in a MVA which had increased symptoms in these areas, but that he has had symptoms prior to this MVA. The physician opined that the Veteran's neck symptoms and knee symptoms are more likely than not incurred from the in-service injuries. The physician did not provide a rationale for these opinions and therefore is opinion is inadequate to provide a basis for a grant. However, remand is required to obtain VA examinations to determine whether the Veteran has current diagnoses. 

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records to include those from Dr. A.W.W. at the Wardell Orthopaedics. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file. If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim. The Veteran must then be given an opportunity to respond. 

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his neck disorder.  If an examination cannot be conducted, an opinion alone may be obtained.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge. The examiner must elicit a full history from the Veteran and consider the lay statements of record. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed neck disorder, to include neck strain, had onset in, or is otherwise related to, active service.  
The examiner must address the following:
1) STRs indicating complaints of neck pain status post two motor vehicle accidents including diagnosis of cervical strain in October 1999; 2) April 2006 and February 2013 VA examinations; 3) the lay statements of record indicating continuity of symptoms including the August 2016 hearing transcript; and 4) the October 2016 opinion by Dr. A.W.W..
4. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his left knee disorder, to include patellar tendonitis.  If an examination cannot be conducted, an opinion alone may be obtained.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge. The examiner must elicit a full history from the Veteran and consider the lay statements of record. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed left knee disorder, to include patellar tendonitis, had onset in, or is otherwise related to, active service.  
The examiner must address the following:
1) STRs indicating complaints of left knee pain including September 2001 assessment of patellar tendonitis, December 2005 left knee evaluation for complaint of a knot in the knee and a positive fracture sign of the patellar, November 2005 report of medical history indicating knee trouble; 2) April 2006 and February 2013 VA examinations; 3) the lay statements of record indicating continuity of symptoms including the August 2016 hearing transcript; and 4) the October 2016 opinion by Dr. AWW.

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Ensure compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


